PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Ronald Fields appeals the district court’s order accepting the magistrate judge’s recommendation and, under 28 U.S.C. § 1915(e)(2)(B) (2000), denying relief on Fields’ complaint, which raised claims under 42 U.S.C. § 1983 (2000) and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Fields v. United States, No. CA-03-350-1 (M.D.N.C. June 10, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED